Citation Nr: 1402346	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  12-35 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2003 to January 2008.  He was not stationed in the Persian Gulf during his service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability.

2.  The Veteran does not have a left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, VA's duty to notify has been satisfied through the notice letter dated in February 2009, which fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

The Board, therefore, finds that all notices required by the Veteran Claims Assistance Act (VCAA) and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

Finally, the Veteran was provided a VA general compensation and pension (C&P) medical examination in February 2009.  That examination failed to disclose the existence of a current disability involving either of the Veteran's knees.

Because of his documented history of bilateral knee pain, the Veteran, through his representative, has argued that he should be afforded "a specialty examination by an orthopedist . . . to determine the true nature of [his] disability for which he was treated in service and by VA since service."  See September 2013 informal hearing presentation (IHP).  Consideration has been given to the Veteran's contention.  The Board finds that the examination and resultant report are adequate for the evaluation of the Veteran's knee claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examination report reflects that the examiner interviewed and examined the Veteran, reviewed his claims folder and medical history, and documented his current medical conditions and symptoms.  The examiner also conducted clinical and diagnostic testing specific to the Veteran's knees, to include x-rays and magnetic resonance imaging (MRI) of both knees.  Accordingly, further development action relative to the knee claims is not required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Federal Circuit has held that while the Board must review the entire record, it does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record indicates that the Veteran initiated his original claim for service connection for a bilateral knee disability in January 2009.  In connection with that claim, he has alleged that disorders of his right and left knees originated in service, that medical treatment was received in service for complaints involving each knee, and that that he has continued to experience manifestations of those disorders during post-service years.  See March 2010 notice of disagreement; December 2012 substantive appeal; March 2013 statement; September 2013 IHP.

Entries in service treatment records indicate that the Veteran was treated for left knee pain related to a "probable sprain" in March 2004.  This was followed by documented complaints of left knee pain after running, for which he sought medical assistance in May 2004.  The medical reports related to that treatment indicated the presence of crepitus and patellar grind in the left knee; however, the physician deferred diagnosis.  In June 2006, the Veteran received treatment for cellulitis in the right knee.  In March 2007, the Veteran visited sick call with complaints of right knee pain and stiffness, for which he received a diagnosis of anterior right knee pain.  At his August 2007 separation examination, the Veteran reported bilateral knee pain and indicated that "certain standing positions are uncomfortable."  He also reported bilateral knee popping and difficulty with stretching.

At the February 2009 VA C&P examination, the Veteran complained of bilateral knee pain, which he indicated had begun March 2004, after running seven miles.  The examination report reflects a history of bilateral knee pain and popping.  X-rays and MRIs taken of each knee yielded an impression of normal knees; the Veteran's joint spaces were shown to be maintained and no specific bone and joint abnormalities were found.  Physical examination revealed right knee pain at motion or with extended standing, and left knee pain at walking or with extended standing.  Crepitation, clicks or snaps were present bilaterally.  With regard to range of motion, there was objective evidence of pain and limitation of flexion and extension bilaterally following repetitive testing.  The examiner made the following diagnosis: "Bilateral knee chronic disability not found."  The examiner concluded: "There is no current diagnosis in the knees based on normal X-rays and MRI.  The Veteran's subjective symptoms do not correlate with the objective findings."

Post-service medical records from the VA clinic in Las Cruces show continued complaints of knee pain.  A treatment record dated in August 2009 reflects the Veteran's complaint of knee pain and popping.  Between October 2009 and February 2010 the Veteran received physical therapy for bilateral knee pain.  A treatment record dated in May 2010 reflects a report of knee pain that was "bothersome with stretching and activities."

Analysis of the record indicates that, despite repeated in-service and post-service complaints of and treatment for knee pain, the Veteran has not received a diagnosis of disability in either knee at any point during the appeal period.  The Veteran is competent to testify to those things that come to him through his senses, such as the occurrence of pain or other manifestations of disability, and his account thereof is not incredible.  See Buchanan, supra; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, a prerequisite for entitlement to service connection is a current diagnosis of disability.  The Board notes the many diagnoses of knee pain in the record, and it does not doubt that the Veteran experiences pain in both of his knees; however, pain is not a disability for which VA compensation is payable in the absence of an underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  No diagnosis of specific left or right knee disablement is shown and it is noted that the Veteran lacks the required medical education and training to render competent any opinion or statement of his as to medical diagnosis or etiology. 

In the absence of proof of a disability at any time during the appeal period, there can be no valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding of chronic disability of either the left or right knee at any time during the appeal period.  As the preponderance of the evidence is against the claims, there is no reasonable doubt to be resolved and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

1.  Entitlement to service connection for a right knee disability is denied.

2.  Entitlement to service connection for a left knee disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeal


Department of Veterans Affairs


